Citation Nr: 0422369	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left ear otitis media, 
otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2003, the veteran and his wife 
testified at a hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend that the 
appellant's current left ear problems were caused by exposure 
to Naval gunfire while serving aboard a ship during World War 
II.  It is requested that the veteran be afforded the benefit 
of the doubt. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires the RO to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

The veteran testified, or the record shows that he reported 
that, he was treated from 1953 to 1956 at the VA Medical 
Center in Columbus, South Carolina; from 1963 to 1983 at the 
Los Angeles VA Medical Center; from 1987 to the present at 
the Reno VA Medical Center; at Saint Mary's Hospital; and at 
the Palo Alto VA Medical Center in September 1992 for left 
ear surgery.  In addition, the record shows that the veteran 
was granted Social Security Administration (SSA) disability 
benefits in September 1988.  As the appellant is now 77 years 
of age, he receives "old age" benefits from the SSA.  
Finally, the veteran testified that, while working at textile 
mills from 1946 to 1957, he had his ears flushed out every 
two weeks at clinics located on these employers premises.  

Based on the foregoing, the veteran filed and/or the RO 
obtained all of the appellant's contemporaneous medical 
records from the Reno VA Medical Center and records 
pertaining to left ear surgery at the Palo Alto VA Medical 
Center in September 1992.  The Los Angeles VA Medical Center 
and the SSA notified the RO that they no records pertaining 
to the veteran.  In addition, the veteran reported that 
clinic records from his post-service employers were no longer 
available.

The record on appeal fails, however, to show that the RO 
requested the veteran's treatment records from the VA Medical 
Center in Columbia, South Carolina for 1953 to 1956, any 
other medical records from the Palo Alto VA Medical Center, 
and failed to secure records from Saint Mary's Hospital.  
Hence, a remand is in order.  Id.

Further, the VCAA requires that VA provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In light of the 
assertion that the appellant lived and worked in a highly 
noisy inservice environment, and since the record does not 
contain medical opinion evidence as to the relationship, if 
any, between any post-service left ear disabilities and 
military service, a remand is in order.  Id.

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, VA must: (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify him of the information and 
evidence that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in his 
possession that pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003).  As the prior VCAA 
letters are not sufficiently specific, and in light of a 
recent Court decision outlining the chronological sequence 
that must be followed in providing notice, further 
development is required.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio; 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and all other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to service connection for left ear otitis 
media, otitis externa.  The letter must: 
(1) notify the claimant of the specific 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the specific 
information and evidence that VA will 
seek to provide; (3) notify him of the 
specific information and evidence the 
claimant is expected to provide; and (4) 
request he provide all pertinent evidence 
in his possession that has yet to be 
submitted to VA.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for left 
ear otitis media/otitis externa since 
April 1946.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the claims file, 
including treatment records dated from 
1953 to 1956 from the VA Medical Center 
in Columbia, South Carolina, all medical 
records from the Palo Alto VA Medical 
Center, all medical records from Saint 
Mary's Hospital, and any outstanding 
records from the Reno VA Medical Center.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ear examination.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folders and the 
examination, the examiner is to provide 
an opinion as to whether it is more 
likely then not that any current left 
otitis media/otitis externa is due to 
military service.

4.  After the development requested has 
been completed, the RO should 
readjudicate the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal in a 
rating decision.  If the benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


